      Case 2:17-cr-00241-JCZ-JVM Document 257 Filed 02/02/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                      CRIMINAL ACTION

VERSUS                                                        17-241

IRVIN MAYFIELD                                                SECTION "A" MAG. 1
RONALD MARKHAM


                              MINUTE ENTRY (JS-10: 30)

      On February 2, 2021, the Court held a telephone conference with the following

counsel in attendance: Dall Kammer and Ted Carter for the Government; Claude Kelly

for defendant Irvin Mayfield; Sara Johnson for defendant Ronald Markham.

      The parties have received the Probation Officer’s draft presentence investigation

reports. The Court extended the deadline to submit objections to March 1, 2021;

responses to objections are due by March 15, 2021.

      The parties continue to consider the draft PSRs to determine if witnesses will be

called at the sentencing hearing. Such witnesses may include experts. So that all

parties can properly prepare for the sentencing hearing the Court set the following

deadlines: Not later than 2 weeks from today, Defendants shall produce to the

Government and the Court their list of witnesses to be called at the sentencing hearing.

The list will include a brief summary of each witness’s testimony.

      Two weeks later the Government shall produce to Defendants and the Court its

witness list in response to the Defendants’ lists, again with a brief summary of each

witness’s testimony.

      As to all lists, they are preliminary only and they shall not be made public. The

Court will have them filed into the record under seal. None of the witnesses on these

                                            1
      Case 2:17-cr-00241-JCZ-JVM Document 257 Filed 02/02/21 Page 2 of 2




preliminary, sealed lists will be contacted or interviewed by any other party without leave

of Court first obtained. Expert reports, if any, will not be due at this time.

       The Court scheduled a follow-up telephone conference to discuss the status of

potential witnesses, deadlines for expert reports, and an appropriate date for the

sentencing hearing.

       Accordingly;

       IT IS ORDERED that a follow-up status conference with the Court is set for

Thursday, March 18, 2021, at 10:45 a.m. BY TELEPHONE. The call in information will

be emailed to counsel prior to the conference.

       IT IS FURTHER ORDERED that the sentencings set for Tuesday, February 9,

2021 are cancelled.

                                              *******




                                               2
